COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:       Clifford K. Phillips v. Barbara J. Copeland

Appellate case number:     01-12-00492-CV

Trial court case number: 617651

Trial court:               412th Judicial District Court of Brazoria County, Texas

        On May 8, 2012, appellant, Clifford K. Phillips, filed an affidavit of indigence in the trial
court in the above-referenced matter, and no contest to the affidavit of indigence was filed or
sustained. See TEX. R. APP. P. 20.1(a)(2), (f). Accordingly, it is ORDERED that appellant is
allowed to proceed on appeal without advance payment of appellate costs and that the Clerk of
this Court shall make an entry in her records to that effect. 1

         A clerk’s record complying with Texas Rule of Appellate Procedure 34.5(a) has been
filed in this Court.

        It is ORDERED that Court Reporter file with this Court, within 30 days of the date of
this order and at no cost to appellant, the reporter’s record.

        Appellant’s brief is ORDERED filed with this Court within 30 days of the date the
complete reporter’s record is filed in this Court. Appellee’s brief, if any, must be filed 30 days
of the date appellant’s brief is filed.

       It is so ORDERED.


1
       Because appellant’s claim is governed by Chapter 14 of the Civil Practice & Remedies
       Code, appellant does not need to meet the requirements of Section 13.003 of the Civil
       Practice & Remedies Code in order to be entitled to a free record on appeal. See TEX.
       CIV. PRAC. & REM. CODE ANN. § 13.003 (listing requirements for appellant to be entitled
       to a free record on appeal) (West 2002), § 13.004 (Chapter 13 does not apply to claims
       governed by Chapter 14) (West 2002); see generally TEX. CIV. PRAC. & REM. CODE Ch.
       14 (West 2002) (governing inmate litigation).
Judge’s signature: /s/ Justice Rebeca Huddle
                    Acting individually  Acting for the Court


Date: August 2, 2012